Citation Nr: 0307552	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  95-29 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to May 1985 
and from September 1987 to April 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Fort Harrison, Montana.

Historically, the Board reviewed this matter in October 1998, 
at which time, the Board remanded the appeal to the RO for 
further evidentiary development.  The RO continued to deny 
service connection for PTSD in an August 2001 rating decision 
and Supplemental Statement of the Case (SSOC); however 
service connection for dysthymia was granted.  The Board 
again reviewed the matter in November 2001 and remanded it 
for further evidentiary development.  A review of the file 
indicates that the requested development has been 
accomplished and the matter is now ready for final review by 
the Board.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal.

3.  Post-traumatic stress disorder was not shown in service; 
the evidence submitted in support of the claim for service 
connection for PTSD does not establish a current disability 
of PTSD that is related to service.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
VCAA eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the course of the 
current appeal.  Specifically, the Board finds that the 
August 2001 and the August 2002 Supplemental Statement(s) of 
the Case (SSOC) specifically satisfy the requirement at § 
5103A of VCAA in that they clearly notify the veteran of the 
evidence necessary to substantiate his claim.  By letter 
dated in December 2001, the RO advised the claimant of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was afforded a thorough 
VA psychiatric examination and a personal hearing at the RO.  
Review of the file does not indicate any outstanding Federal 
records or private records that could substantiate his claim.  
Since the RO has provided all required notice and assistance 
to the veteran, the Board finds that there is no prejudice in 
proceeding with the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  60 Fed. Reg. 
32807-32808 (1999) (codified at 38 C.F.R. § 3.304(f)); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).

Service medical records reflect that the psychiatric portion 
of the veteran's enlistment physical examination in May 1983 
was normal.  

Service personnel records show that the veteran's primary 
specialty was electrical-motor rewinder.  He took various 
courses while serving, including basic Electricity and 
Electronics Course, General Damage Control and Fire Watch, 
Division Damage Control Petty Officer in Administration, 
Operation, and Tycom, and Procedures for Maintenance, 
Management Systems.  His DD Form 214 indicates he had three 
years and approximately 11/2 months of sea service and no 
foreign service.  None of the veteran's decorations, medals, 
badges, citations, and campaign ribbons identify combat 
service.  

The veteran sought emergency medical treatment in February 
1988 for electrical shock.  The veteran reported that he had 
been shocked by DC 115 volts when he touched a loose wire.  
The shock occurred for less than 30 seconds and there was no 
loss of consciousness.  There were no palpitations or 
abnormal neurovascular findings on examination.  

In March 1988, the veteran sought treatment for complaints of 
difficulty sleeping, i.e., "can not shut mind off," random 
thoughts, decreased appetite though he feels he is gaining 
weight, more tired when he awakens, aimless without 
direction, lacks motivation, not happy, and depressed a lot 
lately.  The veteran was seeking help to avoid drinking 
again.  Following a lengthy discussion of the veteran's 
family and personal history, the mental status examination 
indicated that the veteran was well groomed in a clean 
uniform and shiny shoes.  He was alert and oriented.  The 
veteran was pleasant and cooperative.  He spoke with a 
monotone voice, inflecting only when discussing his ex-wife 
and his childhood.  Gesticulation was minimal, but plentiful 
when he was trying to stress a point.  He showed no abstract 
or bizarre thought patterns.  He denied hallucinations.  He 
admitted to suicidal thoughts and gestures.  The assessment 
was as follows:  (1) dependent personality undergoing 
adjustment problems, (2) rule out depression, and (3) rule 
out suicidal tendencies.  

The psychiatric portion of the veteran's separation physical 
in March 1994 was normal.

The veteran underwent a VA compensation and pension (C&P) 
psychiatric examination in September 1994.  His medical 
history revealed a depression episode during which he was 
treated for two weeks every other day.  He was not medicated.  
The diagnosis was dependent personality and adjustment 
disorder with depressed mood.  The veteran was depressed in 
1987 per his medical records.  The veteran indicated that he 
felt depressed and irritable.  The veteran was not on 
medication at the time of the examination.  Following the 
mental status examination, the Axis I diagnosis was 
dysthymia.  The examiner indicated that the veteran had a 
history of an adjustment disorder, but the veteran talked 
about having mood swings when he gets depressed.  These 
problems preceded his service.  The examiner did not see 
evidence of dependent personality diagnosis; rather, he 
observed more passive-aggressive traits and some 
perfectionist qualities.  The examining physician concluded 
that it was very unclear to him that there was any service-
related component to the veteran's dysthymia; he indicated 
that the veteran had symptoms both before service and 
currently.

S.C.W., Ph. D. completed a psychological evaluation of the 
veteran in March 1995.  The veteran appeared to put forth a 
fairly diligent effort during testing, so the examiner felt 
that the results reflected the true level of ability.  The 
veteran disclosed that his home situation had always been 
dysfunctional when he was a child because of his father's 
alcoholism and domestic violence.  He moved in with his 
grandfather at age 14.  He indicated that he was an average 
student and very involved with music, playing several 
instruments.  He disclosed that after graduation from high 
school, he spent a year or so hanging out and smoking pot.  
He worked for three years, then enlisted with the military 
for three years.  He stated that he was "drunk and stoned" 
the first six months after he left the service.  His mother 
helped him to get sober.  After two years of sobriety, he 
rejoined the service.  During his second term of service the 
veteran married.  He indicated that the Navy enrolled him in 
codependency training.  He also stated that the Navy 
diagnosed him with post-traumatic stress disorder (PTSD).  He 
indicated that he saw a lot of people killed while he was in 
Panama.  Once he separated from service, he experienced a lot 
of anxiety and unrealistic fears, and he was not able to 
sleep well.  He stated that occasionally he has bad dreams 
and feels like he is in Panama.  Once his mother tried to 
wake him up while he was having a bad dream, and he woke up 
feeling that she was the enemy and he had to kill her.  He 
stated that this really frightened him.  The veteran reported 
that he was clinically depressed.  The veteran completed 
several tests related to intellectual functioning and 
personality.  The diagnoses included:  Axis I-adjustment 
disorder with mixed emotional features of anxiety and 
depression, psychological factors affecting physical 
condition, and PTSD; Axis II-mixed personality disorder with 
features of borderline, passive/aggressive and dependent 
personality disorders.

The veteran testified in a personal hearing in May 1995.  The 
testimony indicates as follows:

The veteran was in counseling from approximately October 1993 
to April of the next year.  (Transcript (T.) at p. 12)  He 
had intensive one-on-one counseling about issues relating to 
codependency, alcoholism, and depression.  The veteran is 
currently in treatment.  (T. at p. 13)  The veteran is 
currently on Prozac.  (T. at 
p. 14)  Depression has interfered with sleep, but Prozac has 
helped.  (T. at p. 15) The service connection claim should be 
granted based on the fact that the veteran served on a ship 
that was underway for 287 days and he was not allowed to 
attend Alcoholics Anonymous meetings, which help him with his 
depression.  (T. at p. 16)

The veteran underwent a psychological evaluation in July 1996 
for treatment purposes.  The veteran reported that during the 
Panama invasion he was attached to a diver unit; he stated 
that he had been exposed to combat associated trauma at that 
time.  He also reported being electrocuted on two occasions, 
one of which, caused loss of consciousness.  The veteran 
disclosed that he continued with his habit of abusing drugs 
and alcohol during his first enlistment and was convicted of 
DUI (driving under the influence) after "a felony motor 
vehicle accident."  The veteran indicated extensive, 
continuous involvement with Alcoholics Anonymous and 
spiritual activities, such as attending church and Ultrea.  
He tried to work in his trade, but was fired after 
approximately three months.  Psychological testing was done 
and the examiner felt that it was valid.  Following 
psychological testing and a mental status examination, the 
pertinent diagnoses included alcohol dependence with 
sustained full remission; dysthymic disorder with early 
onset; and PTSD-chronic.  

Command histories of the USS Reclaimer (ARS-42) from 1987 to 
1994 reveal the ship's locations, missions, operations , and 
significant activities during that period.  The histories 
make no reference to the veteran.

The veteran underwent a VA C&P psychiatric examination in 
January 2001.  The examining physician reviewed the claims 
file and then interviewed the veteran.  The examiner 
indicated that the veteran's significant drug and alcohol use 
for several years makes it extremely difficult to determine 
if he had a co-existing psychiatric problem during that 
period of his life.  Service medical records show that he 
displayed symptoms of depression in 1988; there is no 
indication that the veteran reported problems with depression 
before he began his sobriety in October 1985 or when he was 
evaluated in 1988.  The examiner concluded that the veteran 
does not meet the criteria for PTSD.  He did have occasional 
dreams of distressing events related to the military, but he 
did not have intrusive thoughts, flashbacks, diminished 
interest in significant activities, feelings of emotional 
detachment, or restricted range of affect.  Scores on the 
Mississippi Scale for Combat-Related PTSD were "well below" 
the cutoff for that disorder.  The examiner opined that the 
veteran's dysthymic disorder developed as a result of 
childhood physical and emotional abuse.  He further opined 
that military service likely aggravated his depressive 
disorder beyond the natural progress of the disorder.  He 
also stated that the veteran's chronic pain problem 
aggravated his dysthymia.  The pertinent diagnosis was 
dysthymic disorder, rule out ADHD (attention deficit-
hyperactivity disorder); alcohol and drug dependence in full 
remission.

The veteran stated via VA Form 21-4138 dated in February 2001 
that he could not remember a narrower time frame for his 
stressors or the names of submarines, except for USS Jacks.

II.  Analysis

At the outset, it should be pointed out that service 
connection has been granted for dysthymia on the basis of 
aggravation.  To this extent, many of the veteran's current 
psychiatric complaints are encompassed in the rating of that 
disability.  The question for consideration is whether the 
veteran also has PTSD as a result of his military service.  

Review of the record indicates that the veteran was given a 
diagnosis of PTSD by two different psychologists, once in 
March 1995 and once in July 1996.  The March 1995 examination 
report includes a history of a PTSD diagnosis while in 
service and that the veteran saw "a lot of people killed" 
while serving in Panama.  The report also reflects symptoms, 
such as, anxiety and unrealistic fears, bad dreams and 
feeling like he was in Panama, and not being able to sleep 
well.  However, the examiner did not attempt to identify the 
veteran's in-service stressors and relate them to the 
diagnosis of PTSD.  The Board notes that the examiner also 
recorded a history of domestic violence in the veteran's home 
when he was a child.  The July 1996 evaluation also reveals a 
reported history of being exposed to combat associated trauma 
and being electrocuted twice, losing consciousness on one 
occasion.  Again, the examiner appeared to be evaluating the 
veteran for treatment planning, and did not attempt to 
identify those in-service stressors, if any, that are related 
to the diagnosis of PTSD.  The Board further notes that the 
veteran was not administered the Mississippi Scale for 
Combat-Related PTSD during either the March 1995 or the July 
1996 evaluations.

The Board notes initially that review of the veteran's 
service personnel records do not disclose that the veteran 
engaged in any combat.  Command histories from the USS 
Reclaimer (ARS-42) do not reflect any engagement in combat 
during the veteran's sea service.  As a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
supra.  This means that other "credible supporting evidence 
from any source" must be provided that the events alleged as 
the stressors in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147. Accordingly, the veteran's stressors must be 
verified because the evidence fails to show that he engaged 
in combat.

The Board must reiterate that a post-service medical opinion 
cannot verify that an in-service stressor event actually 
occurred.  Moreau v. Brown, supra.  The veteran's stressor 
relating to electrocution is only partially verified.  
Service medical records reflect only one incident of 
electrical shock and it was not as serious as he alleged, 
i.e., the history shows that the veteran did not lose 
consciousness or suffer heart palpitations as a result.  In 
light of the absence of evidence showing a medical link 
between the 1995 or 1996 diagnosis of PTSD and the partially 
verified stressor, the Board cannot find service connection 
on that basis.  Moreover, the most current psychiatric 
examination of the veteran did not result in a diagnosis of 
PTSD at all.  The examiner noted only one indicator of PTSD, 
occasional dreams of distressing events related to the 
military, but did not find numerous other symptoms, such as 
intrusive thoughts and flashbacks.  Objective evaluation of 
combat-related stress, indicated the veteran was "well 
below" the cutoff for a PTSD diagnosis.  The Board must 
conclude that the lack of a current medical diagnosis and the 
absence of a medical link between the veteran's one partially 
verified stressor and the remote diagnosis of PTSD are 
controlling and are simply overwhelmingly against the claim.  
In such circumstances, the benefit of the doubt doctrine is 
not for application.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

